MEMORANDUM OPINION
                             Nos. 04-11-00432-CR and 04-11-00433-CR

                                            Luis CASTRO,
                                               Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2009-CR-9128 and 2009-CR-12009
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           On July 12, 2011, this court issued an order stating these appeals would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate records on or before August 11, 2011. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant did not respond. The records do not contain a certification that

shows the defendant has the right of appeal; to the contrary, the trial court certifications in the
                                                                    04-11-00432-CR & 04-11-00433-CR


records state “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” The clerk’s records contain a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the clerk’s records support the trial court’s certification that defendant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeals. See TEX. R. APP.

P. 25.2(d).



                                                              PER CURIAM


DO NOT PUBLISH




                                                -2-